DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with S. Jinks (Reg. # 62,760) on March 09, 2022.

The application has been amended as follows: 

Claim 1: A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, and a core shaft; and an environmental control system mounted on the engine core comprising: 
a first air passage arranged to deliver air from outside the engine core to an aircraft cabin and/or for wing anti icing; 
a subsidiary compressor located in the first air passage and arranged to compress air in the first air passage, the subsidiary compressor being powered by the core shaft; [[and]] 
a second air passage arranged to inject air from the compressor into the first air passage at a location downstream of the subsidiary compressor, the second air passage comprising an injection valve arranged to selectively allow or prevent flow of air therethrough, and
a third air passage deviating from the second air passage upstream from the location, and arranged to inject air from the compressor to a nacelle of the aircraft.

Claim 13 (cancelled).


Allowable Subject Matter
Claims 1-3, 5, 7-12, and 14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding this invention of a gas turbine engine the prior art Mackin (US 2019/0309683)  teaches  an engine core comprising a turbine, a compressor, and a core shaft; and an environmental control system mounted on the engine core comprising: a first air passage arranged to deliver air from outside the engine core to an aircraft cabin and/or for wing anti icing; a subsidiary compressor located in the first air passage and arranged to compress air in the first air passage, the subsidiary compressor being powered by the core shaft; a second air passage arranged to inject air from the compressor into the first air passage at a location downstream of the subsidiary compressor, the second air passage comprising an injection valve arranged to selectively allow or prevent flow of air therethrough.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “a third air passage deviating from the second air passage upstream from the location, and arranged to inject air from the compressor to a nacelle of the aircraft”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/R.A.C./
 Examiner, Art Unit 3741   

/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741